Citation Nr: 0013093	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-05 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to reimbursement for unauthorized 
medical expenses during the veteran's hospitalization at a 
private medical facility from November to December 1993 is 
addressed in a separate decision with the same docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.  He died in December 1993.  VA has established 
the appellant's status as the veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  The Board in June 
1997 and March 1998 remanded the case.  The case has recently 
been returned to the Board for appellate consideration.

The appellant's recently raised claim of entitlement to 
compensation benefits for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) has been neither procedurally prepared nor 
certified for appellate review and is referred to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that at his death in 1993 the veteran's only 
service-connected disability was anxiety neurosis, which had 
been rated as 50 percent disabling since 1980.  The RO in 
November 1992 denied a claim for increase and there was no 
appeal of the determination pending at his death.


Pertinently the record shows that VA treated the veteran 
during 1991 and 1992 for physical disorders.  A VA 
psychiatric examiner in 1991 opined that he had moderate 
disability from chronic anxiety and concern about his somatic 
condition.  Diagnoses reported after a private 
hospitalization late in 1991 were Laennec's cirrhosis with 
hepatic encephalopathy and recent gastrointestinal bleeding, 
diabetes mellitus with severe nephropathy and neuropathy, 
hypertensive heart disease and congestive heart failure.  

On reexamination by VA in late 1992 it was recorded that the 
veteran walked with the aid of a cane, and that he tended to 
doze on and off all day long because of difficulty sleeping 
at night.  The examiner reported mild to moderate post-
traumatic stress disorder (PTSD) (previously called anxiety 
neurosis)). 

In July 1992 the veteran's personal physician reported that 
he had been followed for chronic renal insufficiency, 
cardiomyopathy, congestive heart failure and cirrhosis of the 
liver most likely due to alcohol.  He also was reported to 
have significant anxiety symptoms in the past, and presently 
demonstrated them with some notable impairment in his social 
communicative abilities as well as adaptability to his 
environment.  The physician stated that the veteran in two 
hospitalizations seemed very withdrawn and at times extremely 
confused which seemed to fluctuate with disease severity.  
The physician believed that there was a substantial amount of 
anxiety neurosis, depression and withdrawal.  

VA hospitalization in April 1993 was for recent history of 
confusion, increasing disequilibrium, auditory and visual 
hallucinations, confusion and memory loss.  

The mental status changes were deemed likely mild hepatic 
encephalopathy.  PTSD or anxiety neurosis was not diagnosed.  
It was noted the veteran was placed in a nursing home for 
care needs.  On file are records of VA inpatient care for 
hepatic encephalopathy in late 1993 and earlier for 
cardiovascular/cerebrovascular disease. 

The record received from the veteran's personal physician 
shows the appellant in November 1993 asked for a letter in 
order to get help from VA stating that the veteran was in a 
coma and that his anxiety and depression caused this.  The 
record indicates that it was explained to her that it is 
impossible to prove but that, in essence, a review of all 
information VA had could be used to demonstrate progression 
of his disease due to depression and anxiety.  On November 
19, 1993, the appellant advised that the veteran had fallen 
off the porch and was unable to get out of a chair.  She was 
encouraged to take him to the emergency room for an 
evaluation.  

The record of the veteran's admission to the Parkview medical 
facility in November 1993 shows it was believed that he 
expired as a result of multiple causes, most likely secondary 
to a progression of chronic renal failure as a complication 
of a left hip fracture.  Reportedly on the day he expired he 
commented that the Japanese did not get him and he asked 
where they were.  A psychiatric disorder was not listed among 
the admitting diagnoses.  The final summary noted that he 
succumbed to multiple medical complications. 

The extensive inpatient records collectively report that the 
veteran was walking down stairs when he lost his balance, 
fell three steps and landed on the left hip.  The emergency 
department report shows that he tripped and fell.  

The history noted the veteran had been experiencing episodes 
of coma that varied in length, and that the incident 
requiring his admission was not reported until about eight 
hours after it had occurred.  The impression made after the 
history did not list a psychiatric disability.  A 
consultant's evaluation for hip pain noted he was somnolent 
and that he did not appear oriented.  

The death certificate shows that the veteran died at Parkview 
Hospital in December 1993.  The immediate cause of death was 
certified as acute and chronic renal failure, secondary to 
diabetes and hypertension and as consequence of congestive 
heart failure secondary to ischemia.  Left hip fracture was 
listed as another significant but unrelated condition 
contributing to death.

The veteran's personal physician wrote to an insurance 
carrier in March 1994 regarding the veteran's death.  The 
physician reported that the veteran had multiple medical 
complications including renal failure, insulin dependent 
diabetes and congestive heart failure.  The underlying cause 
of death, the initiating event for the cascade that led to 
death, was actually the left hip fracture and the resulting 
complications. 

The appellant in June 1994 recalled events on the November 
day the veteran fell and injured his hip.  She stated that he 
had gone to the garage to turn up the heat to work on his 
pick-up, and that while coming back to the house he lost his 
balance at the top of the porch steps and fell.  She believed 
that his imbalance was caused by all the medication he was 
taking.  She said that even though he was quite ill, he would 
tinker in the garage.  

The appellant expressed this belief in subsequent 
correspondence late in 1994, and in hearing testimony in 
1996.  She testified the veteran indicated he had fallen 
because of medication, and that he had this belief.  She 
stated she was unaware of any physician agreeing with this (T 
8-9).  Her testimony at the Board hearing in 1997 is 
consistent with her earlier testimony and written contentions 
prior to and more recently regarding the cause of death.  She 
also added additional documentary evidence at the Board 
hearing.

The appellant has supplemented the record with information on 
various medications.  The information she provided referred 
to possible adverse reactions and side effects.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Where a veteran served continuously for 90 days or more 
during a period of war and diabetes mellitus, cardiovascular-
renal disease or cirrhosis becomes manifest to a degree of at 
least 10 percent within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991).  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).


The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 


In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

A threshold question to be answered is whether the appellant 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection and aggravation, see Reiber v. Brown, 7 Vet. 
App. 513 (1995) and Nici v. Brown, 9 Vet. App. 494 (1996), 
respectively.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

In view of the evidence that does not include medical opinion 
suggesting a nexus between the service connected psychiatric 
disability and the veteran's death, the Board finds that the 
appellant has not met this initial burden.  

The Board observes that the RO found the evidence did not 
support a claim for the service connected psychiatric 
disability, and that this claim was not pending at the time 
of the veteran's death.  The Board will point out that as a 
matter of law, veterans' claims do not survive their deaths 
and the claim, which apparently had been abandoned, would be 
dismissed for lack of jurisdiction. Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994); 38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).

The Board also finds that as a result of the development 
completed in this case, there is no further duty to assist 
the appellant with regard to the development of her claim.  
The Board in remanding the case sought to ensure she had the 
eligibility status for the benefit she claimed.  The record 
shows she claimed entitlement to death benefits for the 
period from the veteran's death in 1993 to her remarriage in 
1995.  The Board observes that the RO made a diligent effort 
to obtain an adequate record.  

The RO did complete the actions requested and the Board has 
not been alerted to evidence probative in the determination 
that is likely available, but that has not as yet been 
obtained.  

In view of the development that has been completed, the Board 
is left with the belief that the record is sufficient for an 
informed evaluation, without any potential prejudice being 
called to its attention.  Stegall v. West, 11 Vet. App. 268 
(1998); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board in remanding the case did not intend to give the 
impression that the claim was well grounded on a direct or 
contributory basis.  There was no evidence mentioned that 
would reasonably have been viewed as probative in the 
determination of well groundedness but not as yet of record.  
However, the Board must evaluate the claim under the current 
legal standard for a well grounded claim.  

Nothing in the record since the remand has referred to 
evidence probative in the determination of a well grounded 
claim that has not as yet been requested and/or obtained.  
Such evidence has not been reported since notice was given to 
the appellant and her representative that the appeal was 
being returned to the Board.  Therefore, the Board finds that 
no additional assistance is required at this time.  

In connection with the development of the claim, the Board 
observes that the RO obtained medical records but no medical 
opinion regarding direct or contributory cause of death.  As 
the Board finds the claim is not well grounded, there is no 
burden upon the Board to require development, including such 
an opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  The 
principle that VA cannot assist in developing a claim that is 
not well grounded was recently discussed at length in Morton 
v. West, 12 Vet. App. 477 (1999).

The veteran is shown to have died from complications of a 
disease for which service connection had not been granted.  
In view of the information in the death certificate and 
subsequently obtained records of his terminal hospitalization 
and other contemporaneous medical treatment, there appears to 
be no plausible basis to dispute this.  Nor does the record 
implicate the service-connected psychiatric disability or 
treatment therefor as a direct or contributory cause of 
death.

The fatal disease process was no doubt overwhelming.  
However, the fatal disease process is not shown initially 
until many years after the veteran's separation from service.  
Further, the various disorders noted on the death certificate 
and in contemporaneous medical treatment records are not 
shown to be related to service on a direct or presumptive 
basis by competent evidence.  Nor is secondary service 
connection supported by competent evidence and the appellant 
has not advised VA that such evidence exists.  In essence, 
she has not placed VA on notice of the existence of competent 
medical evidence supporting her contentions.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Basic requirements for a well-grounded claim in this appeal 
include competent, credible evidence of a nexus between a 
disease or injury in service and the disease causing or 
contributing to death.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The appellant has argued alternatively that that the fatal 
process is related to the veteran's service-connected 
psychiatric disability on the theory that treatment or 
medication prescribed was a factor in his loss of balance and 
hip fracture which set in motion a series of events that led 
to his death.  


However, the determinative issue here is one of medical 
causation, and in the absence of competent medical evidence 
or notice that such evidence exists in support of the claimed 
nexus between his service connected disability and disease 
plausibly producing death, or linking a service-connected 
disability to the veteran's death, the claim for service 
connection for the cause of death is not plausible and must 
be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The value of the death certificate in relating the likely 
cause of death to complications of hip fracture may not 
reasonably be questioned in view of the information relied 
upon to complete the certificate.  Thus, the Board finds this 
piece of evidence to be of value to the issue at hand, 
particularly regarding contributory cause of death.  However 
the veteran's treating physician prepared the death 
certificate and has not provided any support for the 
appellant's belief of a contributory cause of death.  The 
Board notes that this physician declined to provide a 
statement the appellant had requested before the veteran's 
death.  The statement submitted for the record after his 
death did not implicate the service-connected disability or 
its treatment as a factor in the veteran's death.  

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was related to his service 
connected disability.  Unfortunately, the appellant, as a lay 
person, is not competent to offer an opinion regarding a 
matter of medical causation.  Id.  

Medical evidence is required, and such evidence that may 
reasonably be interpreted as credible, has not been 
presented.  See Libertine v. Brown, 9 Vet. App. 521 (1996) 
and Alemany v. Brown, 9 Vet. App. 518 (1996) regarding the 
criteria for such evidence to be deemed competent.  The 
treating physician's statement in 1994 did not offer any 
support for this theory of death. 

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995). 

A careful review of the evidence does not show a plausible 
rationale supporting a conclusion that a service-connected 
disability was a factor in his death.  In view of this 
evidence the Board is unable to find evidence supporting the 
theory that the service-connected psychiatric disability 
constituted a factor materially contributing to his death.  
38 C.F.R. § 3.312(c)(3)(4).  What the evidence shows is that 
the veteran's fall was not linked to a consequence of medical 
treatment.  The record does not support the belief that he 
fell from any adverse reaction or side effect for prescribed 
medication for his service-connected psychiatric disability.  
And, as noted previously the appellant testified there was no 
medical evidence supporting the belief she and the veteran 
held.  





Regarding medical treatise evidence, the Board must observe 
that the generally applicable test in establishing the value 
of such evidence was recently discussed in Russell v. West, 
No. 97-359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  

It was noted that in order to establish service connection by 
means of a medical treatise, the treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).  The treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The treatise material 
must have the requisite "degree of certainty" required by 
Wallin and Sacks, supra; see also Libertine, 9 Vet. App. at 
523 (medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease . . . [is] too general 
and inconclusive to make the claim well grounded").  The 
information on drug adverse reactions or side effects is too 
general in nature and does not address facts specific to the 
veteran's case.  And, as noted previously her theory is not 
endorsed by competent evidence.



Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim on a direct or contributory basis was well 
grounded, the RO accorded the appellant greater consideration 
than her claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In determining the claim is not well grounded rather than 
denying the claim on the merits, the appellant has a lower 
burden to overcome in the event she should seek to reassert 
the claim should she obtain probative medical evidence.  

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.  In this case probative 
medical evidence is required to well ground the claim.  The 
appellant's assertions are noted, but alone are not of 
sufficient evidentiary value to well ground the claim.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground the claim but not as 
yet of record.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded, 
the doctrine of reasonable doubt is not applicable to her 
claim.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

